FILE COPY

      RE: Case No. 15-0401                DATE: 6/L9/20L5
      CoA  #: L3-15-00209-CV rC#: C-7554-14-C
STYLE: IN RE ONE GAS, INC. D/B/A TEXAS GAS SERVICE CO.

     Today the Supreme Court of Texas granted Relatoï,     s
Motion to Withdraw Petítion and dismissed the petition
for writ of mandamus in the above -re ferenced case.
Relator's Emergency Mot.ion to Stay is dismissed.


                     MS. DORIAN E.   RAMIREZ
                     CLERK, THIRTEENTH COURT   OF
                     APPEALS
                     90I LEOPARD STREET, IOTH FLOOR
                     CORPUS CHRISTI, TX 78401